   4:18-cv-03132-JMG-MDN Doc # 6 Filed: 10/12/18 Page 1 of 10 - Page ID # 31



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRIT OF NEBRASKA

ROBERT BAILEY,                                    )      Case No. 4:18-cv-3132
                                                  )
               Plaintiff,                         )
                                                  )
       vs.                                        )             ANSWER
                                                  )
CITY OF BELLEVUE, NEBRASKA,                       )
a political subdivision of the State of           )
Nebraska,                                         )
                                                  )
               Defendant.                         )

       COMES NOW the Defendant, City of Bellevue, Nebraska, a political subdivision of the

State of Nebraska (“Defendant” or “City”) and for its Answer to Plaintiff’s Complaint, states as

follows:

                              I.    JURISDICTION AND VENUE

       1.      Defendant admits the allegations of Paragraph 1.

       2.      Defendant denies the allegations of Paragraph 2 of Plaintiff’s Complaint.

       3.      Defendant admits that Plaintiff filed a claim with Nebraska Equal Opportunity

Commission (“NEOC) and the U.S. Equal Employment Opportunity Commission (“EEOC”)

which were dismissed and that those documents speak for themselves. Defendant denies the

remaining allegations of Paragraph 3, including subparagraphs a, b and c.

                                          II.         PARTIES

       4.      Defendant admits that Plaintiff has been employed as a sworn law enforcement

officer since March 7, 1996, and is currently a Sergeant within the police department. Defendant

denies the remaining allegations of Paragraph 4, including subparagraphs a, b and c.

       5.      Defendant admits the allegations of Paragraph 5 of Plaintiff’s Complaint.


                                                Page 1 of 10
   4:18-cv-03132-JMG-MDN Doc # 6 Filed: 10/12/18 Page 2 of 10 - Page ID # 32



                 III.    STATEMENT OF CLIAMS AND ALLEGATIONS

       6.      Defendant denies the allegations of Paragraph 6 of Plaintiff’s Complaint.

       7.      Defendant denies the allegations of Paragraph 7 of Plaintiff’s Complaint.

       8.      Defendant is without information or knowledge sufficient to form a belief as to the

content of the consultation between the Plaintiff and his physician.        Defendant denies the

allegations of Paragraph 8 of Plaintiff’s Complaint.

       9.      Defendant is without information or knowledge as to where the Plaintiff was going

and why Plaintiff met with Chief Mark Elbert. Defendant denies the allegations of Paragraph 9 of

Plaintiff’s Complaint.

       10.     Defendant admits that Chief Mark Elbert and Captain Robert Wood communicated

regarding Sgt. Baily, but Defendant denies the remaining allegations of Paragraph 10 of Plaintiff’s

Complaint.

       11.     Defendant admits that Sgt. Bailey notified Chief Albert that he was contemplating

medical retirement. Defendant denies the remaining allegations contained in Paragraph 11 of

Plaintiff’s Complaint.

       12.     Defendant admits the allegations in Paragraph 12 of Plaintiff’s Complaint.

       13.     Defendant admits that Sgt. Bailey informed Chief Mark Elbert that he would not

be medically retiring. Defendant denies the remaining allegations of Paragraph 13 of Plaintiff’s

Complaint.

       14.     Defendant denies the allegations of Paragraph 14 of Plaintiff’s Complaint.

       15.     Defendant admits that Sgt. Bailey filed accommodation paperwork on or about July

2016, but Defendant denies the remaining allegations of Paragraph 15 of Plaintiff’s Complaint.

       16.     Defendant admits that a meeting occurred regarding Sgt. Bailey’s accommodation



                                           Page 2 of 10
   4:18-cv-03132-JMG-MDN Doc # 6 Filed: 10/12/18 Page 3 of 10 - Page ID # 33



request, but Defendant denies the remaining allegations of Paragraph 16 of Plaintiff’s Complaint.

       17.     Defendant affirmatively states the November 4, 2016, letter speaks for itself, and

denies each and every allegation not consistent with the terms of said document. Defendant denies

the remaining allegations in Paragraph 17 of Plaintiff’s Complaint.

       18.     Defendant affirmatively states that the November 18, 2016 letter speaks for itself

although Plaintiff has disagreed with contents contained therein, and denies each and every

allegation not consistent with the terms of said document. Defendant denies the remaining

allegations of Paragraph 18 of Plaintiff’s Complaint.

       19.     Defendant denies the allegations of Paragraph 19 of Plaintiff’s Complaint.

       20.     Defendant admits that Chief Mark Elbert communicated with Plaintiff on or about

November 19, 2016, but Defendant denies the remaining allegations of Paragraph 20 of Plaintiff’s

Complaint.

       21.     Defendant affirmatively states that any alleged, proven to be authenticated

recording, speaks for itself and denies each and every allegation not consistent with the alleged

authenticated recorded conversation. Defendant is without information or knowledge sufficient to

form a belief as to the feelings of Sgt. Baily set forth in subparagraph d. Defendant denies the

remaining allegations in Paragraph 21, including subparagraphs a, b, c and d.

       22.     Defendant affirmatively states that any alleged recording, proven to be

authenticated, speaks for itself and denies each and every allegation not consistent with the

authenticated recorded conversation. Defendant denies the remaining allegations in Paragraph 22,

including subparagraphs a and b.

       23.     Defendant affirmatively states that any alleged recording, proven to be

authenticated, speaks for itself and denies each and every allegation not consistent with the



                                          Page 3 of 10
   4:18-cv-03132-JMG-MDN Doc # 6 Filed: 10/12/18 Page 4 of 10 - Page ID # 34



authenticated recorded conversation. Defendant denies the remaining allegations in Paragraph 23.

       24.     Defendant admits that Lt. Timothy Melvin had a discussion with Sgt. Bailey

regarding answering the telephone and that Sgt. Bailey discussed his phone answering with Capt.

Bob Wood and Capt. Stukenholtz. Defendant denies the remaining allegations of Paragraph 24

of Plaintiff’s Complaint.

       25.     Defendant is without information or knowledge sufficient to form a belief as to

what Plaintiff’s “surprise” may have been. Defendant affirmatively states that the sworn testimony

of Capt. Stukenholtz speaks for itself and denies each and every allegation not consistent with the

contents of said sworn testimony. Defendant denies the remaining allegations of Paragraph 25 of

Plaintiff’s Complaint.

       26.     Defendant denies the allegations is Paragraph 26 of Plaintiff’s Complaint.

       27.     Defendant denies the allegations in Paragraph 27 of Plaintiff’s Complaint.

       28.     Defendant admits that Sgt. Bailey had a conversation with Capt. Wood, but denies

the remaining allegations of Paragraph 28 of Plaintiff’s Complaint.

       29.     Defendant denies the allegations of Paragraph 29 of Plaintiff’s Complaint.

       30.     Defendant admits that Sgt. Bailey had a conversation with Ms. Decker but denies

that the conversation, as set forth in the allegations in Paragraph 30, is an accurate portrayal of the

conversation, therefore Defendant denies the remaining allegations of Paragraph 30 of Plaintiff’s

Complaint. The sworn testimony of Ms. Decker speaks for itself and Defendant denies each and

every allegation not consistent with the sworn testimony.

       31.     Defendant admits the allegations of Paragraph 31 of Plaintiff’s Complaint.

       32.     Defendant denies the allegations of Paragraph 32 of Plaintiff’s Complaint.

       33.     Defendant is without information or knowledge sufficient to form a belief as to



                                            Page 4 of 10
   4:18-cv-03132-JMG-MDN Doc # 6 Filed: 10/12/18 Page 5 of 10 - Page ID # 35



Plaintiff’s medical treatment as alleged. Defendant denies the allegations of Paragraph 33 of

Plaintiff’s Complaint.



              FIRST CAUSE OF ACTION – VIOLATION OF THE ADAAA:

               FAILURE TO ACCOMMODATE (42 U.S.C. § 12112(b)(5)(A))

       34.     Defendant admits and denies the allegations of Plaintiff’s Complaint contained in

the prior Paragraphs as previously admitted and denied above, incorporated by reference herein.

       35.     Defendant denies the allegations of Paragraph 35 of Plaintiff’s Complaint,

including subparagraphs a, b, c and d.

       36.     Defendant denies the allegations of Paragraph 36 of Plaintiff’s Complaint.

       37.     Defendant denies the allegations of Paragraph 37 of Plaintiff’s Complaint.

       38.     Defendant denies the allegations of Paragraph 38 of Plaintiff’s Complaint.

             SECOND CAUSE OF ACTION – VIOLATION OF THE ADAAA:

                            RETALIATION (42 U.S.C. §12203(a))

       39.     Defendant admits and denies the allegations of Plaintiff’s Complaint contained in

the prior Paragraphs as previously admitted and denied above, incorporated by reference herein.

       40.     Defendant denies the allegations of Paragraph 40 of Plaintiff’s Complaint.

       41.     Defendant denies the allegations of Paragraph 41 of Plaintiff’s Complaint.

       42.     Defendant is without information or knowledge sufficient to form a belief as to the

“belief” of Plaintiff, therefore Defendant denies the allegations of Paragraph 42 of Plaintiff’s

Complaint.

       43.     Defendant denies the allegations of Paragraph 43 of Plaintiff’s Complaint.

       44.     Defendant denies the allegations of Paragraph 44 of Plaintiff’s Complaint.



                                          Page 5 of 10
   4:18-cv-03132-JMG-MDN Doc # 6 Filed: 10/12/18 Page 6 of 10 - Page ID # 36



       45.     Defendant denies the allegations of Paragraph 45 of Plaintiff’s Complaint.

       46.     Defendant denies the allegations of Paragraph 46 of Plaintiff’s Complaint.

       47.     Defendant denies the allegations of Paragraph 47 of Plaintiff’s Complaint.

              THIRD CAUSE OF ACTION – VIOLATION OF THE ADAAA:

                           INTERFERENCE (42 U.S.C.§ 12203(b))

       48.     Defendant admits and denies the allegations of Plaintiff’s Complaint contained in

the prior Paragraphs as previously admitted and denied above, incorporated by reference herein.

       49.     Defendant denies the allegations of Paragraph 49 of Plaintiff’s Complaint.

       50.     Defendant denies the allegations of Paragraph 50 of Plaintiff’s Complaint.

       51.     Defendant denies the allegations of Paragraph 51 of Plaintiff’s Complaint.

       52.     Defendant denies the allegations of Paragraph 52 of Plaintiff’s Complaint.

       53.     Defendant denies the allegations of Paragraph 53 of Plaintiff’s Complaint.

                FOURTH CAUSE OF ACTION – VIOLATION OF NFEPA:

     FAILURE TO ACCOMMODATE (Neb. Rev. Stat. §§ 48-1104 & 48-1107.02(1)(e)

       54.     Defendant admits and denies the allegations of Plaintiff’s Complaint contained in

the prior Paragraphs as previously admitted and denied above, incorporated by reference herein.

       55.     Defendant denies the allegations of Paragraph 55 of Plaintiff’s Complaint,

including subparagraphs a, b, c and d.

       56.     Defendant denies the allegations of Paragraph 56 of Plaintiff’s Complaint.

       57.     Defendant denies the allegations of Paragraph 57 of Plaintiff’s Complaint.

       58.     Defendant denies the allegations of Paragraph 58 of Plaintiff’s Complaint.

                 FIFTH CAUSE OF ACTION – VIOLATION OF NFEPA:

                         RETALIATION (Neb. Rev. Stat. §48-1114)



                                          Page 6 of 10
   4:18-cv-03132-JMG-MDN Doc # 6 Filed: 10/12/18 Page 7 of 10 - Page ID # 37



       59.    Defendant admits and denies the allegations of Plaintiff’s Complaint contained in

the prior Paragraphs as previously admitted and denied above, incorporated by reference herein.

       60.    Defendant denies the allegations of Paragraph 60 of Plaintiff’s Complaint.

       61.    Defendant denies the allegations of Paragraph 61 of Plaintiff’s Complaint.

       62.    Defendant is without information or knowledge sufficient to form a belief as to the

“belief” of Plaintiff, therefore Defendant denies the allegations of Paragraph 42 of Plaintiff’s

Complaint.

       63.    Defendant denies the allegations of Paragraph 63 of Plaintiff’s Complaint.

       64.    Defendant denies the allegations of Paragraph 64 of Plaintiff’s Complaint.

       65.    Defendant denies the allegations of Paragraph 65 of Plaintiff’s Complaint.

       66.    Defendant denies the allegations of Paragraph 66 of Plaintiff’s Complaint.

       67.    Defendant denies the allegations of Paragraph 67 of Plaintiff’s Complaint.

                 SIXTH CAUSE OF ACTION – VIOLATION OF NFEPA:

         INTERFERENCE/HARASSMENT (Neb. Rev. Stat. §48-1104 & 48-1114)

       68.    Defendant admits and denies the allegations of Plaintiff’s Complaint contained in

the prior Paragraphs as previously admitted and denied above, incorporated by reference herein.

       69.    Defendant denies the allegations of Paragraph 69 of Plaintiff’s Complaint.

       70.    Defendant denies the allegations of Paragraph 70 of Plaintiff’s Complaint.

       71.    Defendant denies the allegations of Paragraph 71 of Plaintiff’s Complaint.

       72.    Defendant denies the allegations of Paragraph 72 of Plaintiff’s Complaint.

       73.    Defendant denies the allegations of Paragraph 73 of Plaintiff’s Complaint.

              SEVENTH CAUSE OF ACTION – VIOLATION OF ADAAA:

                HOSTILE WORK ENVIORNMENT (42 U.S.C. § 12112(a))



                                          Page 7 of 10
   4:18-cv-03132-JMG-MDN Doc # 6 Filed: 10/12/18 Page 8 of 10 - Page ID # 38



        74.      Defendant admits and denies the allegations of Plaintiff’s Complaint contained in

the prior Paragraphs as previously admitted and denied above, incorporated by reference herein.

        75.      Defendant denies the allegations of Paragraph 75 of Plaintiff’s Complaint.

        76.      Defendant denies the allegations of Paragraph 76 of Plaintiff’s Complaint.

        77.      Defendant denies the allegations of Paragraph 77 of Plaintiff’s Complaint.

        78.      Defendant denies the allegations of Paragraph 78 of Plaintiff’s Complaint.

        79.      Defendant denies the allegations of Paragraph 79 of Plaintiff’s Complaint.

                  EIGHTH CAUSE OF ACTION – VIOLATION OF NFEPA:

      HOSTILE WORK ENVIORNMENT (Neb. Rev. Stat §§ 48-1104 & 48-1107.02))

        80.      Defendant admits and denies the allegations of Plaintiff’s Complaint contained in

the prior Paragraphs as previously admitted and denied above, incorporated by reference herein.

        81.      Defendant denies the allegations of Paragraph 81 of Plaintiff’s Complaint.

        82.      Defendant denies the allegations of Paragraph 82 of Plaintiff’s Complaint.

        83.      Defendant denies the allegations of Paragraph 83 of Plaintiff’s Complaint.

        84.      Defendant denies the allegations of Paragraph 84 of Plaintiff’s Complaint.

        85.      Defendant denies the allegations of Paragraph 85 of Plaintiff’s Complaint.

        86.      Defendant generally denies each and every other allegation of the Complaint,

except those allegations specifically admitted herein and those allegations against the interests of

the Plaintiff.

                                   AFFIRMATIVE DEFENSES

        87.      The Complaint fails to state a claim upon which relief can be granted.

        88.      Defendant’s actions with respect to the allegations in the Complaint were

legitimate, non-discriminatory and utilized good faith business judgment.



                                            Page 8 of 10
   4:18-cv-03132-JMG-MDN Doc # 6 Filed: 10/12/18 Page 9 of 10 - Page ID # 39



        89.     Defendant has sufficiently accommodated the Plaintiff.

        90.     Plaintiff did not request a reasonable accommodation.

        91.     Plaintiff’s claims are barred because any harm or damages he sustained were caused

by his own actions and decisions.

        92.     Defendant, at all times, acted in good faith to comply with all applicable equal

employment laws and acted with reasonable grounds to believe that its actions did not violate the

statues cited in Plaintiff’s Complaint and Defendant asserts a lack of willfulness or intent to violate

those statues as a defense to any claim by Plaintiff for liquidated or punitive damages.

        93.     Plaintiff has failed to mitigate his damages.

        94.     Plaintiff has not been damaged to the extent alleged in the Complaint.

        95.     Plaintiff’s allegations are time barred by the requisite statute of limitations.

        96.     Any actions or inactions taken by any employee, agent, or representative of

Defendant, were taken without consideration of Plaintiff’s alleged disability, request for an

accommodation, or age. If Plaintiff establishes that Defendant’s actions toward Plaintiff were

based on a discriminatory motive, Defendant would have taken the same action despite any such

unlawful motive.

        97.     Plaintiff’s claims are barred by the doctrines of waiver and estoppel.

        98.     Plaintiff’s claims are barred as Plaintiff is not a qualified or covered individual

under the ADA and/or NFEPA.

        99.     Plaintiff’s claims are barred as he relinquished the same because Plaintiff’s initial

request for accommodation was voluntarily withdrawn and Plaintiff was notified by Defendant of

his right to pursue the matter further but the Plaintiff failed to do so.




                                             Page 9 of 10
  4:18-cv-03132-JMG-MDN Doc # 6 Filed: 10/12/18 Page 10 of 10 - Page ID # 40



       WHEREFORE, having fully answered, Defendant City of Bellevue, prays that the

Plaintiff’s Complaint by dismissed with prejudice, at Plaintiff’s costs, and that Defendant be

awarded its costs in connection with this litigation.

       DATED this 11th Day of October, 2018.


                                                        CITY OF BELLEVUE, Defendant,

                                              By:               /s/ Molly J. Miller
                                                        Molly J. Miller, #25613
                                                        Patrick J. Sullivan, #20303
                                                        Travis M. Jacott, #26344
                                                        ADAMS & SULLIVAN, P.C., L.L.O.
                                                        1246 Golden Gate Drive, Suite 1
                                                        Papillion, Nebraska 68046-2843
                                                        Telephone: (402) 339-9550
                                                        Facsimile: (402) 339-0401
                                                        E-Mail: miller@adamsandsullivan.com
                                                                  sullivan@adamsandsullivan.com
                                                                  jacott@adamsandsullivan.com
                                                        Attorneys for Defendant, City of Bellevue


                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 11, 2018, I electronically filed the foregoing with the
Clerk of the court using the CM/ECF system, which will send notification of such filing to the
following:

Thomas P. McCarty+
KEATING, O’GARA, NEDVED & PETER, P.C., L.L.O.
530 South 13th St., Suite 100
Lincoln, NE 68508

                                                               /s/ Molly J. Miller
                                                               Molly J. Miller




                                           Page 10 of 10
